    Case 1:19-cv-00007-CBA-VMS Document 161 Filed 10/20/20 Page 1 of 1 PageID #: 8647

                                                                                                         OSEN LLC
                                                                                                     ATTORNEYS AT LAW
                                                                                                          WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                        1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400   F. 201.265.0303                                                                         T.212.354.0111




                                                        October 20, 2020


        VIA ECF AND FEDEX

        Honorable Carol Bagley Amon
        United States District Judge
        United States District Court, Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                  Re:     Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.,
                          No. 19-cv-0007

                          Notice of Supplemental Authority

        Dear Judge Amon:

                We write on Plaintiffs’ behalf submitting today’s decision in Henkin et al. v. Kuveyt Turk
        Katilim Bankasi A.S., No. 19-cv-05394 (BMC), (E.D.N.Y. Oct. 20, 2020), as supplemental
        authority in further support of their Opposition to Defendants’ Motions to Dismiss the Amended
        Complaint, ECF No. 142. The Henkin decision denied a motion to dismiss a complaint brought
        under the Justice Against Sponsors of Terrorism Act (“JASTA”) against a Turkish bank that
        allegedly provided financial services to individuals and entities it knew to be affiliated with, or
        alter egos of, the designated foreign terrorist organization Hamas.


                                                        Respectfully submitted,


                                                        /s/ Gary M. Osen


        Encl.

        cc:       All Counsel (via ECF)
